Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 9, and 17 
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-20

Previous Objections Withdrawn
Objection to specification are withdrawn based on the amendments to the specification.

Previous Rejections Withdrawn
Rejections to claims 1-7 and 9-19 under 35 U.S.C. 101 are withdrawn based on the
Amendments.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanyun et al. (A Convolutional Neural Networks based Transportation Mode Identification Algorithm; hereafter “Yanyun”) in view of Mark et al. (US10019901B1; hereinafter “Mark”) further in view of Tanaka et al. (“GPS-Based daily context recognition for lifelog Generation using smartphone”; hereinafter “Tanaka”)

Regarding claim 1, Yanyun teaches a device, comprising at least one memory that stores computer-executable instructions to (Page 5 Section IV: “All the evaluation experiments are run on a PC with Intel Core i5-4440 processor (3.1 GHz quad-core processors), 8GB RAM, Ubuntu 14.04. We choose CPU mode to test the calculation cost for model training and test.”)
determine first sensor data received from one or more sensors associated with the device, wherein the first sensor data is associated with a vehicle and with a time domain (Page 3 para 1: “An Android application is developed to collect four kinds of sensor data, i.e., acceleration, gyroscope, geomagnetic and atmospheric pressure data in different transportation modes.” Table 1. The table 1 shows vehicles sensor data extracted in time domain.)
(Page 2 Section Related Work: “The existing transportation mode detection methods [10] are based on extracting statistical features such as mean and variance in time domain, and Fast Fourier Transform (FFT) coefficients and Discrete Fourier Transform (DCT) coefficients in the frequency domain…we employ multiple sensor data with accelerometer, gyroscope, magnetometer and atmospheric pressure sensor.” Fourier Transform has been performed to obtain Fourier coefficients in frequency domain on the sensor data, which can be called a second sensor data after Fourier Transform.)
determine, based on the Fourier coefficients, using a machine learning algorithm a type of the vehicle… (Page 3 Section II: “The existing transportation mode detection methods [10] are based on extracting statistical features such as mean and variance in time domain, and Fast Fourier Transform (FFT) coefficients and Discrete Fourier Transform (DCT) coefficients in the frequency domain. Page 1 Section Introduction. “Deep learning has become as a hot topic in machine learning field in recent years.” Page 1 last para: “This paper presents a novel transportation mode identification algorithm based on deep learning with multiple sensors.” Vehicle identification is performed using machine learning algorithm on Fourier transformed data.)
generate, based on the type of the vehicle, a neural network classifier for the machine learning algorithm (“Fig. 3 shows that a neural network classifier is generated based on the input training data for transportation mode identification which includes bus, car, metro, and train. Model is trained by the data which also contains class label (as shown in Section Model Training in Yanyun) which implies that this is a supervised learning. In other words, data containing vehicle class/label together with the features are trained to generate classification model.)
Yanyun does not explicitly generate, based on the neural network classifier, using the machine learning algorithm, a behavior score associated with operation of the scooter; and generate, based on a comparison of the behavior score to blockchain data, an incentive associated with operation of the scooter.
Mark, however, teaches generate, based on the neural network classifier using the machine learning algorithm, a behavior score associated with…(Col. 52 lines 52-64: “determine a driving behavior profile for the driver based upon the telematics data. The driving behavior profile may include indications of risk levels associated with vehicle operation by the driver… Such indications of risk levels may include risk scores or risk categories associated with the driver. In some embodiments, the driving behavior profile may include only summary information regarding vehicle operation by the driver, while other embodiments may include detailed information regarding such vehicle operation.” Col. 65 lines 44-48: “Additionally or alternatively, the telematics and/or sensor data, and/or the average travel environment determined may be input into another machine learning program to build or model a risk profile for (a) the insured, and/or (b) the vehicle.” Col. 70 lines 49-53: “…the machine learning program may employ a neural network, which may be a convolutional neural network.” Neural network based Machine learning model is used to create risk profile of a driver which includes assigning risk scores to the driver.)
(Col. 43 lines 11-19: “…determining a change in one or more risk levels associated with operation of the vehicle 108 (or vehicle operation by one or more drivers). This may include comparing current vehicle-usage profiles with older vehicle-usage profiles containing data prior to the update. For example, if an update to the vehicle-usage profile reveals that a higher-risk driver now drives the vehicle 108 fewer miles, a discount in proportion to the decreased risk may be determined.” Col. 42 lines 18-30:“The telematics data may include data regarding the vehicle operating environment… may collect the telematics data from one or more databases (or other data storage devices) holding telematics data previously recorded by the mobile computing device.” A blockchain data in spec is defined as: ““blockchain” or “blockchain” may refer to a distributed database that keeps a growing list of data records.” Above citation from Mark includes discount program to drivers depending on their driving risk level. The current risk is compared with the previous telematics data stored in the database (alternatively blockchain data.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the transportation mode identification method of Yanyun with the driving incentive method of Mark to encourage drivers for safe driving of vehicles (Mark, Col. 27).

Neither Yanyun nor Mark teaches wherein the type of the vehicle is associated with a scooter; operation of the scooter.
(Page 106 Section D. “By also using speed, location variance, and the weather as explanatory variables, it is possible to recognize five forms of transportation: on foot (Walk), riding a scooter (Scooter), driving in a car (Car), taking a train (Train), and taking the Shinkansen (Shinkansen).” Page 4 section A: “GPS data from five participants were collected for two weeks.”)
operation of the scooter (Page 106 Section D. “…it is possible to recognize five forms of transportation: on foot (Walk), riding a scooter (Scooter), driving in a car (Car), taking a train (Train), and taking the Shinkansen (Shinkansen).”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the transportation mode identification method of Yanyun as modified by Mark with scooter data of Tanaka to include scooter in the transportation mode identification and incentive program to improve recognition accuracy of transportation mode (Tanaka, Section 2 Para 2.).


Regarding claim 2, Yanyun, Mark, and Tanaka teach the limitations of claim 1.
Yanyun also teaches wherein the first sensor data comprises an acceleration data (Table 1: Contains sensor data comprising acceleration data).

Regarding claim 3, Yanyun, Mark, and Tanaka teach the limitations of claim 2.
(Page 5 Section IV.A: “All the evaluation experiments are run on a PC with Intel Core i5- 4440 processor (3.1 GHz quad-core processors), 8GB RAM, Ubuntu 14.04. We choose CPU mode to test the calculation cost for model training and test.”)
determine the acceleration data based on an x-component acceleration data, a y-component acceleration data, and a z-component acceleration data (Page 3 Section C: “The three dimensional acceleration (x, y and z), gyroscope and geomagnetic signals are transformed into vector magnitude data”).

Regarding claim 4, Yanyun, Mark, and Tanaka teach the limitations of claim 1.
Yanyun also teaches wherein the at least one processor is further configured to execute the computer-executable instructions to (Page 5 Section IV.A: “All the evaluation experiments are run on a PC with Intel Core i5- 4440 processor (3.1 GHz quad-core processors), 8GB RAM, Ubuntu 14.04. We choose CPU mode to test the calculation cost for model training and test.” A PC which includes processor and memory is used to execute the method.)
determine third sensor data from the device, wherein the third sensor data comprises rotation data  (Page 3 Section A: “An Android application is developed to collect four kinds of sensor data, i.e., acceleration, gyroscope, geomagnetic and atmospheric pressure data in different transportation modes.” Gyroscope gives the rotation data.).

Regarding claim 5, Yanyun, Mark, and Tanaka teach the limitations of claim 4.
(Page 5 Section IV.A: “All the evaluation experiments are run on a PC with Intel Core i5- 4440 processor (3.1 GHz quad-core processors), 8GB RAM, Ubuntu 14.04. We choose CPU mode to test the calculation cost for model training and test.” A PC which includes processor and memory is used to execute the method.)
determine the rotation data based on an x-component rotation data, a y-component rotation data, and a z-component rotation data (Page para 4: “Ronao et al. [18] employ CNNs constructed with 1D convolution to identify human activities with accelerometer and gyroscope triaxial sensor data.” Gyroscope data contains rotation data in 3 axis (X, Y, and Z).).

Regarding claim 6, Yanyun, Mark, and Tanaka teach the limitations of claim 1.
Yanyun also teaches wherein the machine learning algorithm includes a deep-learning algorithm (Page 5 Section IV: “The experiments are performed using an open deep learning framework Keras to implement our 2D CNN”).

Regarding claim 7, Yanyun, Mark, and Tanaka teach the limitations of claim 1.
Yanyun also teaches wherein the machine learning algorithm includes a convolutional neural network (Page 5 Section IV: “The experiments are performed using an open deep learning framework Keras to implement our 2D CNN”).

Regarding claim 8, Yanyun, Mark, and Tanaka teach the limitations of claim 1.
(Page 5 Section IV.A: “All the evaluation experiments are run on a PC with Intel Core i5- 4440 processor (3.1 GHz quad-core processors), 8GB RAM, Ubuntu 14.04. We choose CPU mode to test the calculation cost for model training and test.” A PC which includes processor and memory is used to execute the method.)
determine a portion of the first sensor data to serve as first training data (Page 5 Section IV: “There are totally 205,473 samples and the number of each transportation class are illustrated in Table II. In the following experiments, the ratio of training set and test set is 8:2.” Table II. 80% of the sensor data is used for training.)
determine third sensor data to serve as second training data (Page 5 Section IV: “The raw sensor signals are pre-processed and segmented into 169 feature values for every sample. There are totally 205,473 samples and the number of each transportation class are illustrated in Table II. In the following experiments, the ratio of training set and test set is 8:2. The samples for training and test are randomly selected over 20 experimental runs to avoid the presence of data from the same user and track in different subsets.” Table II. Data from multiple sensors are used to train the model. 80% of each sample data shown in Table II is used as training data, which can be called first or second training data respectively depending on which sample number is being used.)
and train the machine learning algorithm using at least one of the first training data or the second training data (Page 2 Section III: “In the training phase, features extracted from raw sensor data are used to train a classification model.”)

Regarding claim 9, Yanyun teaches a method comprising determining machine learning training data, the machine learning training data comprising first data associated with a first vehicle and second data associated with a second vehicle (Table II: Shows the sensor data for different types of vehicles.  Page 5 Section IV.A: “The raw sensor signals are pre-processed and segmented into 169 feature values for every sample. There are totally 205,473 samples and the number of each transportation class are illustrated in Table II. In the following experiments, the ratio of training set and test set is 8:2.” Fig. 1 shows training data being used in neural network based machine learning model.)
determine first sensor data received from a first device, wherein the first sensor data is associated with the first vehicle and with a time domain (Abstract: “The signal preprocessing in the time and frequency domain is performed before the sensor data is fed into the deep learning framework.” Table II: Shows the sensor data for first, second and other type of vehicle.)
determine second sensor data received from a second device, wherein the second sensor data is associated with the second vehicle and with the time domain (Abstract: “The signal preprocessing in the time and frequency domain is performed before the sensor data is fed into the deep learning framework.” Table II: Shows the sensor data for second type of vehicle.)
determine, based on the first sensor data, third sensor data associated with a frequency domain, wherein to determine the third sensor data comprises to perform a Fourier transform on the first sensor data to determine first Fourier coefficients associated with the first sensor data (Page 2 Section II: “The existing transportation mode detection methods [10] are based on extracting statistical features such as mean and variance in time domain, and Fast Fourier Transform (FFT) coefficients and Discrete Fourier Transform (DCT) coefficients in the frequency domain. These hand-crafted features are limited in characterization and the classification accuracy is typically sensitive to the placement of the device. Different from the existing approaches, we employ multiple sensor data with accelerometer, gyroscope, magnetometer and atmospheric pressure sensor.” Fourier Transform is performed on sensor data to receive sensor data in frequency domain with Fourier coefficients.)
determine, based on the second sensor data, fourth sensor data associated with the frequency domain, wherein to determine the fourth sensor data comprises to perform a Fourier transform on the second sensor data to determine second Fourier coefficients associated with the second sensor data (Page 2 Section II: “The existing transportation mode detection methods [10] are based on extracting statistical features such as mean and variance in time domain, and Fast Fourier Transform (FFT) coefficients and Discrete Fourier Transform (DCT) coefficients in the frequency domain. These hand-crafted features are limited in characterization and the classification accuracy is typically sensitive to the placement of the device. Different from the existing approaches, we employ multiple sensor data with accelerometer, gyroscope, magnetometer and atmospheric pressure sensor.” Fourier Transform is performed on sensor data to receive sensor data in frequency domain with Fourier coefficients.)
determine, based on the first Fourier coefficients and the machine learning training data, using a machine learning algorithm, a type of the first vehicle … (Page 3 Section II: “The existing transportation mode detection methods [10] are based on extracting statistical features such as mean and variance in time domain, and Fast Fourier Transform (FFT) coefficients and Discrete Fourier Transform (DCT) coefficients in the frequency domain.” Page 1 Section Introduction. “Deep learning has become as a hot topic in machine learning field in recent years.” Page 1 last para: “This paper presents a novel transportation mode identification algorithm based on deep learning with multiple sensors.” Vehicle identification is performed using machine learning algorithm on Fourier transformed data of each sampled data shown in Table II. Fourier Transform on first type of vehicle data can be called first Fourier coefficients. Fig. 1 shows training data being used in neural network based machine learning model.)
determine, based on the second Fourier coefficients and the machine learning training data, using the machine learning algorithm, a type of the second vehicle (Page 3 Section II: “The existing transportation mode detection methods [10] are based on extracting statistical features such as mean and variance in time domain, and Fast Fourier Transform (FFT) coefficients and Discrete Fourier Transform (DCT) coefficients in the frequency domain.” Page 1 Section Introduction. “Deep learning has become as a hot topic in machine learning field in recent years.” Page 1 last para: “This paper presents a novel transportation mode identification algorithm based on deep learning with multiple sensors.” Vehicle identification is performed using machine learning algorithm on Fourier transformed data of each sampled data shown in Table II. Fourier Transform on second type of vehicle data can be called second Fourier coefficients. Fig. 1 shows training data being used in neural network based machine learning model.) wherein the type of the second vehicle is different than the type of the first vehicle (Table II: The table shows all different type of used in the classification.)
(“Fig. 3 shows that a neural network classifier is generated based on the input training data for transportation mode identification which includes bus, car, metro, and train. Model is trained by the data which also contains class label (as shown in Section Model Training in Yanyun) which implies that this is a supervised learning. In other words, data containing vehicle class/label together with the features are trained to generate classification model.).
Yanyun does not explicitly generate, based on the neural network classifier, using the machine learning algorithm, a behavior score associated with operation of the scooter; and generate, based on a comparison of the behavior score to blockchain data, an incentive associated with operation of the scooter.
Mark, however, teaches generate, based on the neural network classifier using the machine learning algorithm, a behavior score associated with…(Col. 52 lines 52-64: “determine a driving behavior profile for the driver based upon the telematics data. The driving behavior profile may include indications of risk levels associated with vehicle operation by the driver… Such indications of risk levels may include risk scores or risk categories associated with the driver. In some embodiments, the driving behavior profile may include only summary information regarding vehicle operation by the driver, while other embodiments may include detailed information regarding such vehicle operation.” Col. 65 lines 44-48: “Additionally or alternatively, the telematics and/or sensor data, and/or the average travel environment determined may be input into another machine learning program to build or model a risk profile for (a) the insured, and/or (b) the vehicle.” Col. 70 lines 49-53: “…the machine learning program may employ a neural network, which may be a convolutional neural network.” Neural network based Machine learning model is used to create risk profile of a driver which includes assigning risk scores to the driver.)
generate, based on a comparison of the behavior score to blockchain data, an incentive associated with… (Col. 43 lines 11-19: “…determining a change in one or more risk levels associated with operation of the vehicle 108 (or vehicle operation by one or more drivers). This may include comparing current vehicle-usage profiles with older vehicle-usage profiles containing data prior to the update. For example, if an update to the vehicle-usage profile reveals that a higher-risk driver now drives the vehicle 108 fewer miles, a discount in proportion to the decreased risk may be determined.” Col. 42 lines 18-30:“The telematics data may include data regarding the vehicle operating environment… may collect the telematics data from one or more databases (or other data storage devices) holding telematics data previously recorded by the mobile computing device.” A blockchain data in spec is defined as: ““blockchain” or “blockchain” may refer to a distributed database that keeps a growing list of data records.” Above citation from Mark includes discount program to drivers depending on their driving risk level. The current risk is compared with the previous telematics data stored in the database (alternatively blockchain data.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the transportation mode identification method of Yanyun with the driving incentive method of Mark to reward drivers for safe driving (Mark, Col. 27).


Tanaka, however, does teach wherein the type of the vehicle is associated with a scooter (Page 106 Section D. “By also using speed, location variance, and the weather as explanatory variables, it is possible to recognize five forms of transportation: on foot (Walk), riding a scooter (Scooter), driving in a car (Car), taking a train (Train), and taking the Shinkansen (Shinkansen).” Page 4 section A: “GPS data from five participants were collected for two weeks.”)
operation of the scooter (Page 106 Section D. “…it is possible to recognize five forms of transportation: on foot (Walk), riding a scooter (Scooter), driving in a car (Car), taking a train (Train), and taking the Shinkansen (Shinkansen).”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the transportation mode identification method of Yanyun as modified by Mark with scooter data of Tanaka to include scooter in the transportation mode identification and incentive program to improve recognition accuracy of transportation mode (Tanaka, Section 2 Para 2.).

Regarding claim 10, Yanyun, Mark, and Tanaka teach the limitations of claim 9.
Yanyun also teaches wherein the first data comprises labeled data and third Fourier coefficients, and the second data comprises labeled data and includes fourth Fourier coefficients (Table II. Page 2 Section II. “The existing transportation mode detection methods [10] are based on extracting statistical features such as mean and variance in time domain, and Fast Fourier Transform (FFT) coefficients and Discrete Fourier Transform (DCT) coefficients in the frequency domain.” The table 2 contains multiple sample data with labels (first, second and so on). Fourier Transform is applied on the sampled data to form second and fourth Fourier coefficients.).

Regarding claim 11, Yanyun, Mark, and Tanaka teach the limitations of claim 9.
Yanyun also teaches wherein the first sensor data comprises acceleration data associated with the first vehicle (Table 1: Contains sensor data comprising acceleration data).

Regarding claim 12, Yanyun, Mark, and Tanaka teach the limitations of claim 11.
Yanyun also teaches wherein the method further comprises determining the acceleration data based on an x-component acceleration data, a y-component acceleration data, and a z-component acceleration data (Page 3 Section C: “The three dimensional acceleration (x, y and z), gyroscope and geomagnetic signals are transformed into vector magnitude data”).

Regarding claim 13, Yanyun, Mark, and Tanaka teach the limitations of claim 9.
Yanyun also teaches wherein the method further comprises determining third sensor data, wherein the third sensor data comprises a rotation data (Page 3 Section A: “An Android application is developed to collect four kinds of sensor data, i.e., acceleration, gyroscope, geomagnetic and atmospheric pressure data in different transportation modes”. Gyroscope gives the rotation data.).

Regarding claim 14, Yanyun, Mark, and Tanaka teach the limitations of claim 13.
Yanyun also teaches wherein the method further comprises determining the rotation data based on an x-component rotation data, a y-component rotation data, and a z-component rotation data (Page para 4: “Ronao et al. [18] employ CNNs constructed with 1D convolution to identify human activities with accelerometer and gyroscope triaxial sensor data.” Gyroscope data contains rotation data in 3 axis (X, Y, and Z).).

Regarding claims 15, 16, and 17, they are substantially similar to claims 6, 7, and 1 respectively and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 18, it is substantially similar to claim 11 and 12 and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 19 and 20, they are substantially similar to claims 4 and 8 and are rejected in the same manner, the same art and reasoning applying.

Response to Arguments
Applicant's arguments filed on 03/10/2021 with respect to the 35 U.S.C. 103 rejections
have been fully considered. They are addressed below. Claims 1, 9, and 17 have been amended by the applicant to address 35 U.S.C. 103 rejections in previous Office Action.  Examiner added a new reference Mark et al. to teach new amendments added onto these claims together with 

Applicant argument 1: Applicant also made argument that the Office Action relies on Yanyun for the machine learning, but Yanyun is silent with respect to at least “generate, based on the type of the vehicle, a neural network classifier for the machine learning algorithm” as claimed.
Response to Applicant argument 1: This limitation is part of new amendment filed by the applicant. They are addressed in 103 claim rejection section. Examiner disagrees that Yanyun does not teach the above limitation. Yanyun in Fig. 3 shows a neural network classifier which is generated based on the training data for transportation mode identification which includes bus, car, metro, and train. Model is trained by the data which also contains class labels (as shown in Section Model Training in Yanyun) which implies that this is a supervised learning. In other words, data containing vehicle’s class/label together with the features are trained to generate classification model
Applicant argument 2 and Examiner’s response: Applicant other arguments refers to the other new limitations added by the applicant.  Examiner has added a new reference Mark et al. to teach these new amendments together with the previous references. They are discussed in 103 rejection section.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Q.I/ 
Examiner 
Art unit 2123
03/27/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123